                                          Case 3:20-cv-03077-EMC Document 61 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GOLDEN GATE WAY, LLC,                               Case No. 20-cv-03077-EMC (AGT)
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 60
                                  10     ENERCON SERVICES, INC., et al.,
                                                        Defendants.
                                  11

                                  12          ERM has asked the undersigned to compel GGW to supplement its responses to Requests
Northern District of California
 United States District Court




                                  13   for Admission Nos. 1–4 and 11, and to Interrogatories Nos. 1–4, 8–10, and 13–15.

                                  14          Judge Chen has permitted the parties to engage in only “limited discovery in preparation

                                  15   for meaningful mediation.” ECF No. 45 at 1. As to written discovery requests in particular, he

                                  16   has permitted ERM to propound only “focused written discovery” regarding “any amendment of

                                  17   the complaint and the basis therefore,” “current site conditions,” and the “basis of any claims of

                                  18   unenforceability of [contractual] limitations on liability.” Id. at 1–2.

                                  19          Having reviewed the discovery requests in question, the undersigned finds that only one of

                                  20   them, RFA No. 11, falls within the categories of discovery currently permitted. The other

                                  21   requests, which largely focus on questions of causation and on how conditions at the site have

                                  22   changed over time, exceed the bounds of the current discovery order. ERM’s request to compel

                                  23   further responses to these requests is thus denied, without prejudice to ERM renewing its request

                                  24   after the next case management conference, if mediation is unsuccessful.

                                  25          As for RFA No. 11, which asks GGW to “admit that contamination at the subject property

                                  26   continues to migrate in groundwater from beneath the subject property at least yearly,” ECF No.

                                  27   60-1 at 8 (emphasis omitted), this request relates to current site conditions at the property, which is

                                  28   an authorized subject for pre-mediation discovery. ERM’s objections to RFA No. 11 (i.e., that the
                                          Case 3:20-cv-03077-EMC Document 61 Filed 01/07/21 Page 2 of 2




                                   1   request calls for premature disclosure of expert opinions and analysis, and that the request is

                                   2   overbroad and ambiguous) are unpersuasive. GGW must amend its response either to admit, to

                                   3   deny, or to provide a qualified response to this request. See Fed. R. Civ. P. 36(a)(4).

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 7, 2021

                                   6

                                   7
                                                                                                    ALEX G. TSE
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
